Exhibit AMENDMENT TO CLASS J COMMON STOCK PURCHASE WARRANT OF KESSELRING HOLDING CORPORATION (F/K/A OFFLINE CONSULTING, INC.) THIS AMENDMENT TO CLASS J COMMON STOCK PURCHASE WARRANT OF KESSELRING HOLDING CORPORATION (F/K/A OFFLINE CONSULTING, INC.) (this “Amendment”), dated as of January 1, 2009 is made by and between Kesselring Holding Corporation (f/k/a Offline Consulting, Inc.), a Delaware corporation (the “Issuer”), and the holder (the “Holder”) of that certain Warrant No. J-07-01 issued to the Holder on May 18, 2007, a copy of which is attached hereto as Exhibit A (the “Warrant”). WHEREAS, the Issuer and the Holder desire to amend certain provisions of the Warrant as described herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties intending to be legally bound, hereby agree as follows: 1.Capitalized Terms.
